Title: To James Madison from William Duane, 10 May 1801
From: Duane, William
To: Madison, James


Sir,Philadelphia. May 10. 1801.
Without any other title to the liberty I take, that [sic] what may be allowed me from the respect I have learned to entertain for your virtues and talents, exerted in the cause of my country, and which I have in a much humbler sphere endeavored to emulate, I have take[n] the liberty of addressing you, and even in this first instance to solicit a favor.
The publication of “The Aurora” tho’ more extensive in its circulation than any other paper in the Union, is so much cramped in its funds by the active hostility of the Custom House, that the only source of profit to such a paper, that of Advertising is too inadequate to render it a pursuit eligible for any man who has a family to provide for in any other than times where public security supercede the calls of personal Interest. I believe I have not been backward in the season of danger. In this halcyon period, it is necessary that, I should provide for the little progeny of my own, and the little progeny of my prodecesser, the descendants of Franklin, who by marriage have fallen under my wing. I have therefore sought to establish myself in a business analogous to that with which habit and experience have made me familiar—I mean the bookselling and Stationary business.
My present purpose is to solicit, should no engagements be already made, that I may have the supply of the Department of State with Stationary of every description.
Permit me also to suggest, that as provision has been made for furnishing a library for the use of Congress, that I should be glad to undertake the provision of such books as may be required, and as I have had some experience having resided in England for five years, and am acquainted not only with the first booksellers but numbers of the first literary characters in that Country, I could undertake the importation of the Books for the public Library under advantages that few others possess.
I have not hitherto asked any favor of the administration, tho’ honored by the confidence and good opinion of I believe the majority of the People of America—and I seek no other favor than such as may be given and received with honor and independence to the administration and to me.
I took the liberty of addressing a letter to Mr Lincoln a few days ago, wherein I urged, that it would be rendering an useful service to the public, and to the republican printers, if the latter were authorised to publish the Laws of the Union, upon these terms. That such papers only should be authorised to print them, as it was intended should be in future authorised; that if contracts had been made to the amount authorised by law with other printers by the late administration, then those who should now be authorised should not demand payment unless Congress should be willing to grant it; this step would contribute to the circulation of the laws themselves, and of the republican newspapers, and it would counteract in a degree the artful stroke of the late administration of pensioning papers in advance to oppose the present administration. If it were necessary, I could furnish a list of all the papers which have been so active and useful as to lay claim to the attention of administration.
If at any time any service might be required of me, or any political information concerning this city or state, it would give me particular satisfaction to furnish any service of which I am capable for the public advantage. I am, Sir, With Sincere respect and esteem Your obedt Sert
Wm Duane Editor of the Aurora
 

   
   RC (DLC).



   
   Duane, carrying on Benjamin Franklin Bache’s Aurora, had married Bache’s widow in 1800.




   
   Duane wrote to Jefferson the same day on the same subject (DLC: Jefferson Papers). For Jefferson’s response, see his letter to Duane of 23 May 1801 (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:54).


